Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2906 Filed 12/02/20 Page 1 of 14




                    EXHIBIT 9
       Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2907 Filed 12/02/20 Page 2 of 14
 c
 o
 t/5
 C
JC
 o
                                             STATE OF MICHIGAN
 5

ts            IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
 03
5

        Cheryl A. Costaritino and
Q_      Edward P. McCall, Jr.
05                           Plaintiffs,
Xj"
                                                            Hon. Timothy M. Kenny
o                                                           Case No. 20-014780-AW
CM
o       City of Detroit; Detroit Election
CM
        Commission; Janice M. Winfrey,
00
        in her official capacity as the
        Clerk of the City of Detroit and
        the Chairperson and the Detroit
        Election Commission; Cathy Garrett,
cr
UJ      In her official capacity as the Clerk of
        Wayne County; and the Wayne County
o
        Board of Canvassers,
                           Defendants.
z
D
o
o
UJ
z
>
<
£
                                           OPINION & ORDER
ts

                                            At a session of this Court
 CO
0                                       Held on: November 13. 2020
                                 In the Coleman A. Young Municipal Center
                                           County of Wayne, Detroit, Ml
si
 CO
O                                PRESENT: Honorable Timothy M. Kenny
                                                Chief Judge
LU                                              Third Judicial Circuit Court of Michigan
o
US
UI.
O           This matter comes before the Court on Plaintiffs' motion for preliminary injunction,
>_

2
        protective order, and a results audit of the November 3, 2020 election. The Court
z

o       having read the parties' filing and heard oral arguments, finds:
LU


LL          With the exception of a portion of Jessy Jacob affidavit, all alleged fraudulent claims
£
<        brought by the Plaintiffs related to activity at the TCF Center. Nothing was alleged to
  I
o
00                                                      1
h-


o
o
CM
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2908 Filed 12/02/20 Page 3 of 14



 have occurred at the Detroit Election Headquarters on West Grand Blvd. or at any


 polling place on November 3, 2020.


     The Defendants all contend Plaintiffs cannot meet the requirements for injunctive


 relief and request the Court deny the motion.

     When considering a petition for injunction relief, the Court must apply the following


 four-pronged test:


     1.   The likelihood the party seeking the injunction will prevail on the merits.


     2.   The danger the party seeking the injunction will suffer irreparable harm if the


          injunction is not granted.


     3.   The risk the party seeking the injunction would be harmed more by the absence

          an injunction than the opposing party would be by the granting of the injunction.


     4.   The harm to the public interest if the injunction is issued. Davis v City of Detroit


          Financial Review Team, 296 Mich. App. 568, 613; 821 NW2nd 896 (2012).


     In the Davis opinion, the Court also stated that injunctive relief "represents an


 extraordinary and drastic use of judicial power that should be employed sparingly and


 only with full conviction of its urgent necessity." Id. at 612 fn 135 quoting Senior


 Accountants, Analysts and Appraisers Association v Detroit, 218 Mich. App. 263, 269;


  553 NW2nd 679(1996).

     When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4) states that


 the Plaintiffs bear the burden of proving the preliminary injunction should be granted. In


  cases of alleged fraud, the Plaintiff must state with particularity the circumstances

  constituting the fraud. MCR 2.1 1 2 (B) (1 )


     Plaintiffs must establish they will likely prevail on the merits. Plaintiffs submitted


  seven affidavits in support of their petition for injunctive relief claiming widespread voter

                                                 2
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2909 Filed 12/02/20 Page 4 of 14



 fraud took place at the TCF Center. One of the affidavits also contended that there was


 blatant voter fraud at one of the satellite offices of the Detroit City Clerk. An additional


 affidavit supplied by current Republican State Senator and former Secretary of State

 Ruth Johnson, expressed concern about allegations of voter fraud and urged "Court


 intervention", as well as an audit of the votes.


    In opposition to Plaintiffs' assertion that they will prevail, Defendants offered six


 affidavits from individuals who spent an extensive period of time at the TCF Center. In


 addition to disputing claims of voter fraud, six affidavits indicated there were numerous


 instances of disruptive and intimidating behavior by Republican challengers. Some


 behavior necessitated removing Republican challengers from the TCF Center by police.


    After analyzing the affidavits and briefs submitted by the parties, this Court


 concludes the Defendants offered a more accurate and persuasive explanation of


 activity within the Absent Voter Counting Board (AVCB) at the TCF Center.


    Affiant Jessy Jacob asserts Michigan election laws were violated prior to November


 3, 2020, when City of Detroit election workers and employees allegedly coached voters


 to vote for Biden and the Democratic Party. Ms. Jacob, a furloughed City worker

 temporarily assigned to the Clerk's Office, indicated she witnessed workers and


 employees encouraging voters to vote a straight Democratic ticket and also witnessed


 election workers and employees going over to the voting booths with voters in order to


 encourage as well as watch them vote. Ms. Jacob additionally indicated while she was


 working at the satellite location, she was specifically instructed by superiors not to ask


 for driver's license or any photo ID when a person was trying to vote.


    The allegations made by Ms. Jacob are serious. In the affidavit, however, Ms. Jacob


 does not name the location of the satellite office, the September or October date these

                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2910 Filed 12/02/20 Page 5 of 14



 acts of fraud took place, nor does she state the number of occasions she witnessed the

 alleged misconduct. Ms. Jacob in her affidavit fails to name the city employees


 responsible for the voter fraud and never told a supervisor about the misconduct.


     Ms. Jacob's information is generalized. It asserts behavior with no date, location,


 frequency, or names of employees. In addition, Ms. Jacob's offers no indication of


 whether she took steps to address the alleged misconduct or to alter any supervisor


 about the alleged voter fraud. Ms. Jacob only came forward after the unofficial results

 of the voting indicated former Vice President Biden was the winner in the state of


 Michigan.


     Ms. Jacob also alleges misconduct and fraud when she worked at the TCF Center.


 She claims supervisors directed her not to compare signatures on the ballot envelopes


 she was processing to determine whether or not they were eligible voters. She also


 states that supervisors directed her to "pre-date" absentee ballots received at the TCF


 Center on November 4, 2020. Ms. Jacob ascribes a sinister motive for these directives.


 Evidence offered by long-time State Elections Director Christopher Thomas, however,

 reveals there was no need for comparison of signatures at the TCF Center because


 eligibility had been reviewed and determined at the Detroit Election Headquarters on


 West Grand Blvd. Ms. Jacob was directed not to search for or compare signatures


  because the task had already been performed by other Detroit city clerks at a previous


  location in compliance with MCL 168.765a. As to the allegation of "pre-dating" ballots,


  Mr. Thomas explains that this action completed a data field inadvertently left blank


 during the initial absentee ballot verification process. Thomas Affidavit, #12. The


  entries reflected the date the City received the absentee ballot. Id.




                                               4
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2911 Filed 12/02/20 Page 6 of 14



    The affidavit of current State Senator and former Secretary of State Ruth Johnson


 essentially focuses on the affidavits of Ms. Jacob and Zachery Larsen. Senator

 Johnson believed the information was concerning to the point that judicial intervention


 was needed and an audit of the ballots was required. Senator Johnson bases her


 assessment entirely on the contents of the Plaintiffs' affidavits and Mr. Thomas'


 affidavit. Nothing in Senator Johnson's affidavit indicates she was at the TCF Center


 and witnessed the established protocols and how the AVCB activity was carried out.

 Similarly, she offers no explanation as to her apparent dismissal of Mr. Thomas'


 affidavit. Senator Johnson's conclusion stands in significant contrast to the affidavit of

 Christopher Thomas, who was present for many hours at TCF Center on November 2, 3


 and 4. In this Court's view, Mr. Thomas provided compelling evidence regarding the


 activity at the TCF Center's AVCB workplace. This Court found Mr. Thomas'


 background, expertise, role at the TCF Center during the election, and history of


 bipartisan work persuasive.


    Affiant Andrew Sitto was a Republican challenger who did not attend the October

 29th walk- through meeting provided to all challengers and organizations that would be

 appearing at the TCF Center on November 3 and 4, 2020. Mr. Sitto offers an affidavit


 indicating that he heard other challengers state that several vehicles with out-of-state


 license plates pulled up to the TCF Center at approximately 4:30 AM on November 4th.

 Mr. Sitto states that "tens of thousands of ballots" were brought in and placed on eight


 long tables and, unlike other ballots, they were brought in from the rear of the room.


 Sitto also indicated that every ballot that he saw after 4:30 AM was cast for former Vice


 President Biden.




                                              5
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2912 Filed 12/02/20 Page 7 of 14



    Mr. Sitto's affidavit, while stating a few general facts, is rife with speculation and


 guess-work about sinister motives. Mr. Sitto knew little about the process of the

 absentee voter counting board activity. His sinister motives attributed to the City of

 Detroit were negated by Christopher Thomas' explanation that all ballots were delivered


 to the back of Hall E at the TCF Center. Thomas also indicated that the City utilized a


 rental truck to deliver ballots. There is no evidentiary basis to attribute any evil activity


 by virtue of the city using a rental truck with out-of-state license plates.



    Mr. Sitto contends that tens of thousands of ballots were brought in to the TCF


 Center at approximately 4:30 AM on November 4, 2020. A number of ballots


 speculative on Mr. Sitto's part, as is his speculation that all of the ballots delivered were


 cast for Mr. Biden. It is not surprising that many of the votes being observed by Mr.


 Sitto were votes cast for Mr. Biden in light of the fact that former Vice President Biden


 received approximately 220,000 more votes than President Trump.



    Daniel Gustafson, another affiant, offers little other than to indicate that he witnessed


 "large quantities of ballots" delivered to the TCF Center in containers that did not have


 lids were not sealed, or did not have marking indicating their source of origin. Mr.


 Gustafson's affidavit is another example of generalized speculation fueled by the belief

 that there was a Michigan legal requirement that all ballots had to be delivered in a


 sealed box. Plaintiffs have not supplied any statutory requirement supporting Mr.


 Gustafson's speculative suspicion of fraud.


     Patrick Colbeck's affidavit centered around concern about whether any of the


 computers at the absent voter counting board were connected to the internet. The


 answer given by a David Nathan indicated the computers were not connected to the


                                                6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2913 Filed 12/02/20 Page 8 of 14



 internet. Mr. Colbeck implies that there was internet connectivity because of an icon


 that appeared on one of the computers. Christopher Thomas indicated computers were


 not connected for workers, only the essential tables had computer connectivity. Mr.


 Colbeck, in his affidavit, speculates that there was in fact Wi-Fi connection for workers

 use at the TCF Center. No evidence supports Mr. Colbeck's position.



     This Court also reads Mr. Colbeck's affidavit in light of his pre-election day Facebook

 posts. In a post before the November 3, 2020 election, Mr. Colbeck stated on


 Facebook that the Democrats were using COVID as a cover for Election Day fraud. His


 predilection to believe fraud was occurring undermines his credibility as a witness.



     Affiant Melissa Carone was contracted by Dominion Voting Services to do IT work at


 the TCF Center for the November 3, 2020 election. Ms. Carone, a Republican,


 indicated that she "witnessed nothing but fraudulent actions take place" during her time


 at the TCF Center. Offering generalized statements, Ms. Carone described illegal


 activity that included, untrained counter tabulating machines that would get jammed four


 to five times per hour, as well as alleged cover up of loss of vast amounts of data. Ms.

 Carone indicated she reported her observations to the FBI.



     Ms. Carone's description of the events at the TCF Center does not square with any


 of the other affidavits. There are no other reports of lost data, or tabulating machines


 that jammed repeatedly every hour during the count. Neither Republican nor


  Democratic challengers nor city officials substantiate her version of events. The


 allegations simply are not credible.




                                              7
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2914 Filed 12/02/20 Page 9 of 14



     Lastly, Plaintiffs rely heavily on the affidavit submitted by attorney Zachery Larsen.


 Mr. Larsen is a former Assistant Attorney General for the State of Michigan who alleged


 mistreatment by city workers at the TCF Center, as well as fraudulent activity by


 election workers. Mr. Larsen expressed concern that ballots were being processed


 without confirmation that the voter was eligible. Mr. Larsen also expressed concern that

 he was unable to observe the activities of election official because he was required to


 stand six feet away from the election workers. Additionally, he claimed as a Republican


 challenger, he was excluded from the TCF Center after leaving briefly to have


 something to eat on November 4th. He expressed his belief that he had been excluded

 because he was a Republican challenger.



     Mr. Larsen's claim about the reason for being excluded from reentry into the absent


 voter counting board area is contradicted by two other individuals. Democratic


 challengers were also prohibited from reentering the room because the maximum


 occupancy of the room had taken place. Given the COVID-19 concerns, no additional


 individuals could be allowed into the counting area. Democratic party challenger David


 Jaffe and special consultant Christopher Thomas in their affidavits both attest to the fact


 that neither Republican nor Democratic challengers were allowed back in during the


 early afternoon of November 4,h as efforts were made to avoid overcrowding.


     Mr. Larsen's concern about verifying the eligibility of voters at the AVCB was


  incorrect. As stated earlier, voter eligibility was determined at the Detroit Election


  Headquarters by other Detroit city clerk personnel.



     The claim that Mr. Larsen was prevented from viewing the work being processed at


  the tables is simply not correct. As seen in a City of Detroit exhibit, a large monitor was

                                                8
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2915 Filed 12/02/20 Page 10 of 14



  at the table where individuals could maintain a safe distance from poll workers to see

  what exactly was being performed. Mr. Jaffe confirmed his experience and observation


  that efforts were made to ensure that all challengers could observe the process.



     Despite Mr. Larsen's claimed expertise, his knowledge of the procedures at the


  AVCB paled in comparison to Christopher Thomas'. Mr. Thomas' detailed explanation


  of the procedures and processes at the TCF Center were more comprehensive than Mr.

  Larsen's. It is noteworthy, as well, that Mr. Larsen did not file any formal complaint as

  the challenger while at the AVCB. Given the concerns raised in Mr. Larsen's affidavit,


  one would expect an attorney would have done so. Mr. Larsen, however, only came


  forward to complain after the unofficial vote results indicated his candidate had lost.



     In contrast to Plaintiffs' witnesses, Christopher Thomas served in the Secretary of


  State's Bureau of Elections for 40 years, from 1977 through 2017. In 1981, he was


  appointed Director of Elections and in that capacity implemented Secretary of State


  Election Administration Campaign Finance and Lobbyist disclosure programs. On


  September 3, 2020 he was appointed as Senior Advisor to Detroit City Clerk Janice


  Winfrey and provided advice to her and her management staff on election law

  procedures, implementation of recently enacted legislation, revamped absent voter


  counting boards, satellite offices and drop boxes. Mr. Thomas helped prepare the City


  of Detroit for the November 3, 2020 General Election.


     As part of the City's preparation for the November 3rd election Mr. Thomas invited

  challenger organizations and political parties to the TCF Center on October 29, 2020 to


  have a walk-through of the entire absent voter counting facility and process. None of


  Plaintiff challenger affiants attended the session.


                                                9
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2916 Filed 12/02/20 Page 11 of 14



     On November 2, 3, and 4, 2020, Mr. Thomas worked at the TCF Center absent voter


  counting boards primarily as a liaison with Challenger Organizations and Parties. Mr.


  Thomas indicated that he "provided answers to questions about processes at the


  counting board's resolved dispute about process and directed leadership of each


  organization or party to adhere to Michigan Election Law and Secretary of State


  procedures concerning the rights and responsibilities of challengers."


     Additionally, Mr. Thomas resolved disputes about the processes and satisfactorily


  reduced the number of challenges raised at the TCF Center.


     In determining whether injunctive relief is required, the Court must also determine


  whether the Plaintiffs sustained their burden of establishing they would suffer


  irreparable harm if an injunction were not granted. Irreparable harm does not exist if

  there is a legal remedy provided to Plaintiffs.


     Plaintiffs contend they need injunctive relief to obtain a results audit under Michigan


  Constitution Article 2, § IV, Paragraph 1 (h) which states in part "the right to have the


  results of statewide elections audited, in such as manner as prescribed by law, to


  ensure the accuracy and integrity of the law of elections." Article 2, § IV, was passed by


  the voters of the state of Michigan in November, 2018.

     A question for the Court is whether the phrase "in such as manner as prescribed by


  law" requires the Court to fashion a remedy by independently appointing an auditor to


  examine the votes from the November 3, 2020 election before any County certification


  of votes or whether there is another manner "as prescribed by law".


     Following the adoption of the amended Article 2, § IV, the Michigan Legislature


  amended MCL 168.31a effective December 28, 2018. MCL 168.31a provides for the


  Secretary of State and appropriate county clerks to conduct a results audit of at least

                                                10
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2917 Filed 12/02/20 Page 12 of 14



  one race in each audited precinct. Although Plaintiffs may not care for the wording of


  the current MCL 168.31a, a results audit has been approved by the Legislature. Any


  amendment to MCL 168.31a is a question for the voice of the people through the

  legislature rather than action by the Court.


     It would be an unprecedented exercise of judicial activism for this Court to stop the


  certification process of the Wayne County Board of Canvassers. The Court cannot defy


  a legislatively crafted process, substitute its judgment for that of the Legislature, and


  appoint an independent auditor because of an unwieldy process. In addition to being an


  unwarranted intrusion on the authority of the Legislature, such an audit would require


  the rest of the County and State to wait on the results. Remedies are provided to the

  Plaintiffs. Any unhappiness with MCL 168.31a calls for legislative action rather than


  judicial intervention.


     As stated above, Plaintiffs have multiple remedies at law. Plaintiffs are free to


  petition the Wayne County Board of Canvassers who are responsible for certifying the


  votes. (MCL 168.801 and 168.821 et seq.) Fraud claims can be brought to the Board of


  Canvassers, a panel that consists of two Republicans and two Democrats. If

  dissatisfied with the results, Plaintiffs also can avail themselves of the legal remedy of a


  recount and a Secretary of State audit pursuant to MCL 168.31a.


      Plaintiff's petition for injunctive relief and for a protective order is not required at this


  time in light of the legal remedy found at 52 USC § 20701 and Michigan's General


  Schedule #23 - Election Records, Item Number 306, which imposes a statutory

  obligation to preserve all federal ballots for 22 months after the election.


      In assessing the petition for injunctive relief, the Court must determine whether there


  will be harm to the Plaintiff if the injunction is not granted, as Plaintiffs' existing legal

                                                  11
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2918 Filed 12/02/20 Page 13 of 14



  remedies would remain in place unaltered. There would be harm, however, to the


  Defendants if the Court were to grant the requested injunction. This Court finds that

  there are legal remedies for Plaintiffs to pursue and there is no harm to Plaintiffs if the


  injunction is not granted. There would be harm, however, to the Defendants if the


  injunction is granted. Waiting for the Court to locate and appoint an independent,


  nonpartisan auditor to examine the votes, reach a conclusion and then finally report to


  the Court would involve untold delay. It would cause delay in establishing the

  Presidential vote tabulation, as well as all other County and State races. It would also


  undermine faith in the Electoral System.


     Finally, the Court has to determine would there be harm to the public interest. This


  Court finds the answer is a resounding yes. Granting Plaintiffs' requested relief would


  interfere with the Michigan's selection of Presidential electors needed to vote on


  December 14, 2020. Delay past December 14, 2020 could disenfranchise Michigan


  voters from having their state electors participate in the Electoral College vote.

  Conclusion


     Plaintiffs rely on numerous affidavits from election challengers who paint a picture of

  sinister fraudulent activities occurring both openly in the TCF Center and under the


  cloak of darkness. The challengers' conclusions are decidedly contradicted by the


  highly-respected former State Elections Director Christopher Thomas who spent hours


  and hours at the TCF Center November 3rd and 4th explaining processes to challengers

  and resolving disputes. Mr. Thomas' account of the November 3rd and 4th events at the

  TCF Center is consistent with the affidavits of challengers David Jaffe, Donna


  MacKenzie and Jeffrey Zimmerman, as well as former Detroit City Election Official, now


  contractor, Daniel Baxter and City of Detroit Corporation Counsel Lawrence Garcia.

                                                12
Case 2:20-cv-13134-LVP-RSW ECF No. 39-10, PageID.2919 Filed 12/02/20 Page 14 of 14



     Perhaps if Plaintiffs' election challenger affiants had attended the October 29, 2020

  walk-through of the TCP Center ballot counting location, questions and concerns could


  have been answered in advance of Election Day. Regrettably, they did not and

  therefore, Plaintiffs' affiants did not have a full understanding of the TCF absent ballot


  tabulation process. No formal challenges were filed. However, sinister, fraudulent

  motives were ascribed to the process and the City of Detroit. Plaintiffs' interpretation of

  events is incorrect and not credible.



     Plaintiffs are unable to meet their burden for the relief sought and for the above

  mentioned reasons, the Plaintiffs' petition for injunctive relief is DENIED. The Court

  further finds that no basis exists for the protective order for the reasons identified above.


  Therefore, that motion is DENIED. Finally, the Court finds that MCL 168.31a governs


  the audit process. The motion for an independent audit is DENIED.



     It is so ordered.


     This is not a final order and does not close the case.




  November 13, 2020
                                                     Hon. Timothy|M. Kenr#         ^
                                                     Chief Judge                  /
                                                     Third Judicial Circuit Court of Michigan




                                                13
